IN THE
                          TENTH COURT OF APPEALS


                                 No. 10-16-00131-CV

  IN RE CECILIA R. WILLIAMS PERKINS, INDIVIDUALLY AND AS
     INDEPENDENT EXECUTOR OF THE ESTATE OF BERNICE
               JEANETTE WILLIAMS, DECEASED


                                Original Proceeding


                                       ORDER


       The Court, sua sponte, hereby orders a stay of all proceedings in the trial court

until further notice.

       The Court also requires additional briefing on whether the two orders complained

about are appealable orders and thus, not subject to mandamus relief. The Court also

requests clarification of the need for, and the nature of, the emergency relief requested.

A response by relator addressing these issues must be filed within 7 days from the date

of this Order. After the response is filed, the Court will determine whether a response to

the mandamus or motion for emergency relief will be requested.

                                         PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Stay ordered; response requested
Order issued and filed April 28, 2016




In re Perkins                           Page 2